DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyama et al (5,351,252).
Regarding claim 1, Toyama (Figs. 1 and 3) discloses a  method for reducing or eliminating bias instability in a stimulated Brillouin scattering (SBS) laser gyroscope, the method comprising: introducing a first pump signal P1 propagating in a clockwise (CW) direction (see the arrow direction for P1 in Fig. 1; see also Col. 7, lines 59-64) in an optical resonator 14 of the SBS laser gyroscope; introducing a second pump signal P2 propagating in a counterclockwise (CCW) direction (see the arrow direction for P1 in Fig. 1; see also Col. 7, lines 59-64) in the optical resonator; generating a CCW first-order SBS signal B1 in the optical resonator that propagates in the CCW direction (see the arrow direction for B1 in Fig. 1; see also Col. 8, lines 
As for claim 2, Toyama discloses that the optical resonator comprises a ring resonator 14 (see Col. 7, lines 38-46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Toyama et al (5,351,252) in view of Puckett et al (2018/0358772).
	As to claim 3, Toyama discloses the claimed invention as set forth above regarding claim 1, and also discloses that the first pump signal is emitted by a first pump laser device 22 in optical communication with the optical resonator.
	Toyama, however, fails to disclose that the second pump signal is emitted by a second pump laser device in optical communication with the optical resonator.
	Puckett, in an SBS ring dual laser fiber gyroscope (Fig. 4B), discloses using a second laser 404B in combination with a first laser 404A to pump an optical ring resonator.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a second laser to the device of Toyama as taught by Puckett to pump the optical resonator, the motivation being that using separate pump lasers for each pump signal allows for more discrete control between the first and second pump signals than would be gained by using only a single pump source.  Additionally, it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al (2019/0017824) in view of Zhang et al (WO 2010/077527).
Regarding claim 18, Puckett (Fig. 3A and 3B) discloses a stimulated Brillouin scattering (SBS) laser gyroscope (see paragraph 0049) comprising a first input pump laser 304B configured to emit a clockwise (CW) pump signal 324B; a second input pump laser 304A configured to emit a counterclockwise (CCW) pump signal 324A; a first input pump monitor 313B operative to monitor an intensity of the CW pump signal (see paragraph 0061); a second input pump monitor 313A operative to monitor an intensity of the CCW pump signal (see paragraph 0055); and a ring resonator 302 in optical communication with the first pump laser and the second pump laser, the ring resonator configured to receive the CW pump signal and the CCW pump signal through an input bus waveguide (this is the waveguide that is coupled to the resonator via resonator coupler 306).
Qiu, however, fails to disclose that the ring resonator is in optical communication with a CW transmission port and a CCW transmission port through an output bus waveguide.  Qiu only discloses the single bus waveguide that performs both input and output coupling with the ring resonator.
Zhang discloses an optical microresonator.  Here, it is taught that either a single bus waveguide or both an input and an output bus waveguide can be used.  Page 25, lines 4-9, teaches, “In the exemplary disclosed optical devices, a single bus waveguide is optically coupled to a microresonator. In such cases, the single bus waveguide can serve as both an input bus waveguide and an output bus waveguide. In general, an optical device can have one or more bus waveguides. For example, optical device 1600 in FIG. 16 includes an optical microresonator 1680 that is optically coupled to an input bus waveguide 1620 and an output bus waveguide 1630.”
.
Allowable Subject Matter
Claims 4-9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-17 are allowed in view of the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
	As to claim 4, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the further limitation of claim 3, wherein an intensity of the first pump signal is modulated at a first frequency by a first intensity controller optically coupled to an output of the first pump laser device; and an intensity of the second pump signal is modulated at a second frequency by a second intensity controller optically coupled to an output of the second pump laser device, in combination with the rest of the limitations of the above claim.
	Further regarding claim 4, while US 2019/0017824 to Qiu appears to disclose controlling the frequency of the signals generated by pump lasers 304A and 304B using intensity monitors (see paragraphs 0055 and 0061), Qiu, taken either alone or in combination, fails to disclose modulating an intensity of the first and second pump signals at a first and second frequency as set forth by the above claim.

	As for claim 19, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the further limitation of claim 18, wherein a power level of the CW pump signal is increased to above a threshold level such that a CCW first-order SBS signal generates a CW second-order SBS signal in the ring resonator; the first input pump monitor is operative to maintain the power level of the CW pump signal above the threshold level to generate the CW second-order SBS signal; a power level of the CCW pump signal is increased to above the threshold level such that a CW first-order SBS signal generates a CCW second-order SBS signal in the ring resonator; the second input pump monitor is operative to maintain the 
	Further regarding claim 19, while it appears that Toyama (US Pat. 5,351,252) discloses increasing a power level of the CW and CCW pump signals above the threshold level such that a CW or CCW first-order SBS signal generates a CW or CCW second-order SBS signal in the ring resonator, Toyama fails to disclose, taken either alone or in combination with other prior art of record, that the first input pump monitor is operative to maintain the power level of the CW pump signal above the threshold level to generate the CW second-order SBS signal and that the second input pump monitor is operative to maintain the power level of the CCW pump signal above the threshold level to generate the CCW second-order SBS signal, in combination with the rest of the limitations of the above claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. 4,396,290 to Morris discloses a two pump-frequency-stimulated Brillouin scattering ring laser gyroscope (see Fig. 1) using a single pump laser 14 to pump a fiber waveguide ring 12 with CCW and CW circulating pump beams.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        March 22, 2022